NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2231-15T1

FELIX PENA,

           Appellant,

     v.

BOARD OF REVIEW and
BRICKFORCE TRANSPORTATION,
INC.,

          Respondents.
______________________________________________________

           Argued January 10, 2017 – Decided February 10, 2017
           Resubmitted April 27, 2017 – Decided May 16, 2017

           Before Judges Fisher, Ostrer and Leone.

           On appeal from the Board of Review, Department
           of Labor, Docket No. 54,189.

           Felix Pena, appellant, pro se.

           Christopher S. Porrino, Attorney General,
           attorney for respondent (Melissa Dutton
           Schaffer, Assistant Attorney General, of
           counsel; Marolhin D. Mendez, Deputy Attorney
           General, on the brief).

           Respondent Brickforce Transportation, Inc.,
           has not filed a brief.

PER CURIAM
     In an earlier opinion, we observed that appellant failed to

participate   in   the   Appeal     Tribunal      telephonic   hearing,    which

produced the facts upon which the Appeal Tribunal determined that

appellant   was    not   entitled    to       unemployment   benefits.   In   his

administrative appeal to the Board, appellant claimed he was

confused about how to participate at the hearing and thought the

Appeal Tribunal would telephone him on the date designated in the

scheduling notice. The Board, without explanation, concluded that

appellant did not present good cause for failing to appear for the

hearing and affirmed the denial of benefits.

     Although, in our earlier opinion, we explained the framework

for determining, in this instance, whether appellant voluntarily

left his job -- appellant worked for a firm that provided workers

to others -- we did not then reach the merits. Instead, we remanded

so the Board could "expla[in] . . . its conclusion that good cause

was not shown for appellant's failure to appear at the hearing."

Pena v. Board of Review, No. A-2231-15 (App. Div. Feb. 10, 2017)

(slip op. at 4).

     In responding to our mandate, the Board rendered a decision

in which it determined that appellant received and read the hearing

notice, which states:

            IMPORTANT: YOU MUST CALL THE OFFICE OF APPEALS
            ON THE DATE OF THE HEARING (SHOWN BELOW) 15
            TO 30 MINUTES BEFORE THE SCHEDULED HEARING

                                          2                              A-2231-15T1
           TIME. YOU WILL BE ASKED TO PROVIDE YOUR NAME,
           AREA CODE AND TELEPHONE NUMBER. At the time
           of the hearing, remain by the phone and keep
           the line clear. The Appeals Examiner will call
           you back when ready for the hearing. The
           Appeal Tribunal may not be able to call at the
           exact time set, so please remain near your
           phone for at least 60 minutes after the
           scheduled hearing time. Your appeal may be
           dismissed or you may be denied participation
           in the hearing if you fail, without good
           cause, to follow these instructions.

In light of this notice, which appellant acknowledged receiving

and reading in advance of the hearing, the Board found no substance

in   appellant's   contention   that      he   misunderstood   what    he   was

required to do in order to participate at the hearing. As can be

seen, the notice was written in plain, simple, and unambiguous

language; consequently, we find appellant's arguments regarding

the notice and his failure to appear for the hearing to be of

insufficient   merit   to   warrant       further   discussion.   R.     2:11-

3(e)(1)(E).

      In light of the administrative regulations set forth in our

earlier opinion, Pena, supra, slip op. at 2-3, and the finding

that appellant failed to report to his employer's branch office

the day after completion of his last work assignment, as required

by his employment agreement, we find no merit in the appeal.

      Affirmed.




                                      3                                A-2231-15T1